 

Exhibit 10.1

 

RESIGNATION AGREEMENT

 

This Resignation Agreement, dated February 1, 2017 (the “Resignation
Agreement”), between Quantum Materials Corp., a Nevada corporation, having its
principal place of business at 3055 Hunter Road, San Marcos, Texas 78666
(“Quantum”), and Craig Lindberg (“Lindberg”), and together with Quantum, the
“Parties”, and each, a “Party”).

 

WHEREAS, the Parties have entered into an Amended and Restated Employment
Agreement, as of December 10, 2015, the “Employment Agreement”); and

 

WHEREAS, Lindberg is resigning from his position as an officer of Quantum; and

 

WHEREAS, the Parties hereto desire to terminate the non-surviving terms of the
Employment Agreement on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Resignation
Agreement have the respective meanings assigned to them in the Employment
Agreement.

 

2. Termination of the Employment Agreement. Subject to the terms and conditions
of this Resignation Agreement, the Employment Agreement is hereby terminated
pursuant to the terms of Section 5 of the Employment Agreement as of February 1,
2017 (the “Resignation Date”). From and after the Resignation Date, the
Employment Agreement will be of no further force or effect, and the rights and
obligations of each of the Parties thereunder shall terminate, except for (a)
any rights and obligations of the Parties that survive the termination of the
Employment Agreement, including Section 4.6 (Indemnification), Section 7
(Confidentiality), Section 8 (Restrictive Covenants), Section 9
(Non-disparagement), and Section 12 (Proprietary Rights in Intellectual
Property), subject to the terms and conditions of this Resignation Agreement.

 

3. Certain Rights and Obligations/Resignation Payment. As material consideration
for the covenants, agreements and undertakings of the Parties under this
Resignation Agreement:

 

(a) Promptly following the full execution of this Resignation Agreement, Quantum
shall confirm in a form satisfactory to Lindberg, the following stock options
and warrants are fully vested, non-assessable, and owned by Lindberg.
Immediately after effecting any increase in Quantum’s authorized share capital,
Quantum shall at all times reserve and keep available out of its authorized
Common Stock a number of shares equal to the full number of shares of Common
Stock issuable upon exercise of the options and warrants listed below, and all
options and warrants (excluding the 62,490 warrants referenced in 3(a)(iv)
below) will include a standard cashless exercise feature.

 

(i) 10,000,000 options to purchase Quantum’s $0.001 par value common stock (the
“Common Stock”) at $0.10 per share expiring April 4, 2025; and

 



1 

   

 

(ii) 750,000 options to purchase Quantum’s Common Stock at $0.12 per share
expiring April 13, 2026; and

 

(iii) 500,000 warrants to purchase Quantum’s Common Stock at $0.06 per share
expiring October 30, 2018; and

 

(iv) 62,490 warrants to purchase Quantum’s Common Stock at $0.15 per share
expiring March 29, 2021; and

 

(v) 416,667 warrants to purchase Quantum’s Common Stock at $0.15 per share
expiring September 29, 2021.

 

(b) Quantum shall pay Lindberg unreimbursed expenses totaling $14,543.30 (the
“Unreimbursed Expenses”) on or before February 13, 2017 (the “Expenses
Deadline”). Interest will accrue at 15% per annum on unpaid Unreimbursed
Expenses beginning on February 1, 2017. If the Unreimbursed Expenses (and any
accrued interest) are not fully paid by the Expenses Deadline, Lindberg may at
any time after the Expenses Deadline, at his sole and absolute discretion, cause
Quantum to issue to Lindberg 1,000,000 10-year warrants priced at the lower of
(i) $0.12 per share and (ii) the then current Conversion Price of Quantum’s
April – June 2016 Debentures in exchange for the Unreimbursed Expenses and
associated accrued interest.

 

(c) Quantum shall pay Lindberg unpaid wages of $30,000 (the “Unpaid Wages”) as
soon as Quantum is financially able to make payment however in no case later
than April 30, 2017 (the “Wages Deadline”). Interest will accrue at 15% per
annum on unpaid Unpaid Wages beginning on February 1, 2017. If the Unpaid Wages
(and any accrued interest) are not paid by the Wages Deadline, Lindberg may at
any time after the Wages Deadline, at his sole and absolute discretion, cause
Quantum to issue to Lindberg 4,000,000 10-year warrants priced at the lesser of
(i) $.12 per share and (ii) the then current Conversion Price of Quantum’s April
– June 2016 Debentures in exchange for the Unpaid Wages and associated accrued
interest.

 

(d) Quantum shall pay Lindberg’s health insurance under his “COBRA”
(Consolidated Omnibus Budget Reconciliation Act of 1985) rights through February
28, 2018 up to but not exceeding $1,000 per month.

 

(e) Lindberg will execute necessary documentation to effectuate notification to
banks, website accounts, and auditors within 5 business days of the documents
being provided by Quantum.

 

(f) Quantum shall maintain “claims made” Director’s and Officer’s liability
insurance coverage until the fourth anniversary of this Resignation Agreement.
Quantum shall provide Lindberg with proof of continuing coverage no later than
10 days after the renewal date. Failure by Quantum to maintain continuous
coverage as required by this section shall immediately and forever end all of
Lindberg’s obligations and responsibilities under this Resignation Agreement and
the Employment Agreement, however Quantum’s ongoing obligations and
responsibilities under the aforementioned agreements shall remain in full force
and effect. Notwithstanding anything contained in this paragraph to the
contrary, the provisions of paragraph 4 shall not be terminated on behalf of or
for the benefit of either party in the event Lindberg’s obligations and
responsibilities end for the reasons set forth above.

 



2 

   

 

4. Mutual Release.

 

(a) In consideration of the covenants, agreements and undertakings of the
Parties under this Resignation Agreement, each Party, on behalf of itself and
its respective present and former parents, subsidiaries, affiliates, officers,
directors, shareholders, members, successors and assigns (collectively,
“Releasors”) hereby releases, waives and forever discharges the other Party and
its respective present and former, direct and indirect, parents, subsidiaries,
affiliates, employees, officers, directors, shareholders, members, agents,
representatives, permitted successors and permitted assigns (collectively,
“Releasees”) of and from any and all actions, causes of action, suits, losses,
liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands, of every kind and nature
whatsoever, whether now known or unknown, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, in law, admiralty or equity (collectively,
“Claims”), which any of such Releasors ever had, now have, or hereafter can,
shall, or may have against any of such Releasees for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of time through the date
of this Resignation Agreement arising out of or relating to the Employment
Agreement, except for any Claims relating to rights and obligations preserved
by, created by or otherwise arising out of this Resignation Agreement (including
any surviving indemnification obligations under the Employment Agreement and
subject to the revisions to the Employment Agreement in Section 4(e) of this
Resignation Agreement) or arising out of Lindberg’s continued ownership of
Quantum stock. This release also covers any Claims which might be brought
against Lindberg with respect to his employment by Quantum.

 

(b) Each Party, on behalf of itself and each of its respective Releasors,
understands that it may later discover Claims or facts that may be different
than, or in addition to, those that it or any other Releasor now knows or
believes to exist regarding the subject matter of the release contained in this
Section 4, and which, if known at the time of signing this Resignation
Agreement, may have materially affected this Resignation Agreement and such
Party’s decision to enter into it and grant the release contained in this
Section 4. Nevertheless, the Releasors intend to fully, finally and forever
settle and release all Claims that now exist, may exist or previously existed,
as set forth in the release contained in this Section 4, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of such additional or different facts. The Releasors
hereby waive any right or Claim that might arise as a result of such different
or additional Claims or facts.

 

(c) The above-referenced releases specifically cover Lindberg releasing all
Claims to compensation under the Employment Agreement and any other compensation
claims against Quantum other than the options, warrants and cash payments
specified in Section 3(a), (b), (c), (d) and (e) of this Resignation Agreement.

 

(d) The Releasors have been made aware of, and understand, the provisions of
California Civil Code Section 1542 (“Section 1542”), which provides: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” The Releasors acknowledge that they have had the opportunity to consult
with counsel and expressly, knowingly and intentionally waive any and all
rights, benefits and protections of Section 1542 and of any other state or
federal statute or common law principle limiting the scope of a general release.

 



3 

   

 

(e) The Employment Agreement is hereby amended to strike from Section 4.6 the
following language: “other than any Proceeding initiated by the Executive or the
Company related to any contest or dispute between the Executive and the Company
or any of its affiliates with respect to this Agreement or the Executive’s
employment hereunder.”

 

(f) The Employment Agreement is hereby amended to add the following sentence to
the end of Section 8.3: “Notwithstanding the preceding sentence, this Agreement
does not preclude Lindberg from hiring or attempting to hire anyone whose
employment is or was terminated by the Company.”

 

5. Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:

 

(a) It has the full right, power and authority to enter into this Resignation
Agreement and to perform its obligations hereunder.

 

(b) The execution of this Resignation Agreement by the individual whose
signature is set forth at the end of this Resignation Agreement on behalf of
such Party, and the delivery of this Resignation Agreement by such Party, have
been duly authorized by all necessary corporate action on the part of such
Party.

 

(c) This Resignation Agreement has been executed and delivered by such Party and
(assuming due authorization, execution and delivery by the other Party hereto)
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

 

(d) It (i) knows of no Claims against the other Party relating to or arising out
of the Employment Agreement that are not covered by the release contained in
Section 4 and (ii) has neither assigned nor transferred any of the Claims
released herein to any person or entity and no person or entity has subrogated
to or has any interest or rights in any Claims.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 27 OF
THE EMPLOYMENT AGREEMENT AND IN THIS SECTION 5 OF THIS RESIGNATION AGREEMENT,
(A) NEITHER PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS RESIGNATION AGREEMENT, IT HAS
NOT RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY, OR ANY
OTHER PERSON ON SUCH OTHER PARTY’S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN
THIS SECTION 5.

 



4 

   

 

6. Amendment to Employment Agreement. Section 9 of the Employment Agreement is
deleted and hereby replaced with the following provision with “Lindberg” or
“Quantum” having the same meaning as defined in this Resignation Agreement:

 

Non-disparagement. The Parties agree and covenant that they will not at any time
make, publish or communicate to any person or entity or in any public forum any
defamatory remarks, comments or statements concerning Lindberg or Quantum or
their businesses, or any of their employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties,
subject to the disclosure requirements of the Securities Exchange Act of 1934
and SEC Regulation S-K and Regulation S-X under the Securities Act of 1933.

 

This Section 9 does not, in any way, restrict or impede Lindberg from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order.
Lindberg shall promptly provide written notice of any such order to the Chairman
of Quantum’s Board of Directors.

 

7. Publicity and Announcements. Quantum shall provide Lindberg the opportunity
to review and approve the press release and review the SEC Form 8-K relating to
his resignation before publication. The Parties acknowledge that SEC Form 8-K
Item 5.02 requires Quantum to provide a draft copy of the Form 8-K to Lindberg
for review and provides that Quantum must include as an exhibit correspondence
from Lindberg if Lindberg so desires. The parties acknowledge that Quantum may
be required to disclose the terms of this Resignation Agreement in a press
release and in filings with the U.S. Securities and Exchange Commission (“SEC”)
and may be required to attach a copy of this Agreement to its SEC filings.

 

8. Compliance with Federal Whistleblower Law. Nothing in this Agreement
prohibits any Party from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Parties do not
need the prior authorization of other Parties to make any such reports or
disclosures, and Parties are not required to notify other Parties that they have
made such reports or disclosures.

 

9. Standstill Clause. Unless approved in advance in writing by Quantum’s board
of directors, Lindberg agrees that neither he nor any of his Representatives
acting on behalf of or in concert with him (or any of his Representatives) will,
for a period of 3 years after the date of this Resignation Agreement, directly
or indirectly:

 



5 

   

 

(a) make any statement or proposal to the board of directors of any of Quantum,
any of Quantum’s Representatives or any of Quantum’s stockholders regarding, or
make any public announcement, proposal or offer (including any “solicitation” of
“proxies” as such terms are defined or used in Regulation 14A of the Securities
Exchange Act of 1934, as amended) with respect to, or otherwise solicit, seek or
offer to effect (including, for the avoidance of doubt, indirectly by means of
communication with the press or media) (i) any business combination, merger,
tender offer, exchange offer or similar transaction involving Quantum or any of
its subsidiaries, (ii) any restructuring, recapitalization, liquidation or
similar transaction involving Quantum or any of its subsidiaries, (iii) any
acquisition of any of Quantum’s loans, debt securities, equity securities or
assets, or rights or options to acquire interests in any of Quantum’s loans,
debt securities, equity securities or assets, (iv) any proposal to seek
representation on the board of directors of Quantum or otherwise seek to control
or influence the management, board of directors or policies of any of Quantum,
(v) any request or proposal to waive, terminate or amend the provisions of
this Resignation Agreement or (vi) any proposal, arrangement or other statement
that is inconsistent with the terms of this Resignation Agreement, including
this Section 9;

 

(b) instigate, encourage or assist any third party (including forming a “group”
with any such third party) to do, or enter into any discussions
or agreements with any third party with respect to, any of the actions set forth
in clause (a) above;

 

(c) take any action which would reasonably be expected to require Quantum or any
of his affiliates to make a public announcement regarding any of the actions set
forth in clause (a) above; or

 

(d) acquire (or propose or agree to acquire), of record or beneficially, by
purchase or otherwise, any loans, debt securities, equity securities or assets
of Quantum or any of its subsidiaries, or rights or options to acquire interests
in any of Quantum’s loans, debt securities, equity securities or assets, except
that Lindberg may beneficially own up to 5.0% of each class of Quantum’s
outstanding loans, debt securities, and equity securities and may own an amount
in excess of such percentage solely to the extent resulting exclusively from
actions taken by Quantum.

 

The foregoing restrictions shall not apply to any of Lindberg’s Representatives
effecting or recommending transactions in securities (A) in the ordinary course
of their business as an investment advisor, broker, dealer in securities, market
maker, specialist or block positioner and (B) not at the direction or request of
Lindberg or any of his affiliates.

 

(e) Notwithstanding the foregoing provisions of this Section 9, the restrictions
set forth in this Section 9 shall terminate and be of no further force and
effect if Quantum enters into a definitive agreement with respect to, or
publicly announces that it plans to enter into, a transaction involving all or a
controlling portion of Quantum’s equity securities or all or substantially all
of Quantum’s assets (whether by merger, consolidation, business combination,
tender or exchange offer, recapitalization, restructuring, sale, equity issuance
or otherwise).

 



6 

   

 

10. Miscellaneous.

 

(a) All notices, requests, consents, claims, demands, waivers, summons and other
legal process, and other similar types of communications hereunder (each, a
“Notice”) must be in writing and addressed to the relevant Party at the address
set forth on the first page of this Resignation Agreement (or to such other
address that may be designated by the receiving Party from time to time in
accordance with this Section 10(a)). All Notices must be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid), or
certified or registered mail (in each case, return receipt requested, postage
prepaid). A Notice is effective only (i) upon receipt by the receiving Party and
(ii) if the Party giving the Notice has complied with the requirements of this
Section 10(a).

 

(b) This Resignation Agreement is governed by, and construed in accordance with,
the laws of the State of Texas, without regard to the conflict of laws
provisions of such State. Any legal suit, action or proceeding arising out of
this Resignation Agreement must be instituted in the federal courts of the
United States of America or the courts of the State of Texas, in each case
located in Galveston County and each Party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

(c) This Resignation Agreement, and each of the terms and provisions hereof, may
only be amended, modified, waived or supplemented by an agreement in writing
signed by each Party.

 

(d) Neither Party may assign, transfer or delegate any or all of its rights or
obligations under this Resignation Agreement without the prior written consent
of the other party, which consent shall not be unreasonably withheld or delayed;
provided, however, that either Party may assign this Resignation Agreement to an
affiliate, a successor-in-interest by consolidation, merger or operation of law
or to a purchaser of all or substantially all of the Party’s assets. No
assignment will relieve the assigning party of any of its obligations hereunder.
Any attempted assignment, transfer or other conveyance in violation of the
foregoing will be null and void. This Resignation Agreement will inure to the
benefit of and be binding upon each of the Parties and each of their respective
permitted successors and permitted assigns.

 

(e) This Resignation Agreement may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Resignation Agreement electronically
or by facsimile shall be effective as delivery of an original executed
counterpart of this Resignation Agreement.

 

(f) For purposes of this Resignation Agreement, (i) the words “include,”
“includes” and “including” are deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Resignation Agreement
as a whole; (iv) words denoting the singular have a comparable meaning when used
in the plural, and vice-versa; and (v) words denoting any gender include all
genders. The Parties drafted this Resignation Agreement without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

 

(g) The headings in this Resignation Agreement are for reference only and do not
affect the interpretation of this Resignation Agreement.

 



7 

   

 

(h) If any term or provision of this Resignation Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this
Resignation Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction; provided, however, that if any fundamental
term or provision of this Resignation Agreement (including the mutual releases
in Section 4 of this Resignation Agreement, is invalid, illegal or
unenforceable, the remainder of this agreement shall be unenforceable. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Resignation Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(i) Each of the Parties shall and shall cause their respective affiliates and
representatives to, from time to time at the request, furnish the other Party
such further information or assurances, execute and deliver such additional
documents, instruments and conveyances, and take such other actions and do such
other things, as may be reasonably necessary to carry out the provisions of this
Resignation Agreement and give effect to the transactions contemplated hereby.

 

(j) This Resignation Agreement constitutes the sole and entire agreement of the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

(k) Each Party shall pay its own costs and expenses in connection with the
drafting, negotiation and execution of this Resignation Agreement (including the
fees and expenses of its advisors, accounts and legal counsel).

 

(l) This Resignation Agreement benefits solely the Parties hereto and their
respective permitted successors and permitted assigns, and nothing in this
Resignation Agreement, express or implied, confers on any other person or entity
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Resignation Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Resignation Agreement as of
the date first written above.

 

 

Quantum Materials Corp.

a Nevada corporation

        By:     Name:     Title: Authorized Signatory         Craig Lindberg    
  By:     Name: Craig Lindberg

 



8 

   

  

Exhibit A

 

Employment Agreement

 



 

   

 

 

 

